 


110 HR 5083 IH: To extend the suspension of duty on Desmodur E 14.
U.S. House of Representatives
2008-01-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 2d Session 
H. R. 5083 
IN THE HOUSE OF REPRESENTATIVES 
 
January 18, 2008 
Mr. Tim Murphy of Pennsylvania introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To extend the suspension of duty on Desmodur E 14. 
 
 
1.Desmodur E 14 
(a)In generalHeading 9902.11.80 of the Harmonized Tariff Schedule of the United States (relating to 1,2,3-Propanetriol, polymer with 2,4-diisocyanato-1-meth­yl­ben­zene, 2-ethyl-2-(hydroxymethyl))-1,3-pro­pan­ediol, methyloxirane and oxirane) is amended by striking 12/31/2009 and inserting 12/31/2011. 
(b)Effective dateThe amendment made by subsection (a) applies to goods entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of the enactment of this Act. 
 
